Case o-Ly-/so000-reg VOC4o Filed Us/0scQO Entered 09/05/20 Loizécin6

UNITED STATES BANKRUPTCY COURT

EASTERN DISTRICT OF NEW YORK

x

In re: Chapter 13

 

JULIA F. SOUSSIS, Case No.: 19-73686-reg

Debtor.
x

 

MEMORANDUM OF LAW IN OPPOSITION TO DEBTOR’S MOTION FOR
DISGORGEMENT OF ALL FEES PAID TO THE CHAPTER 13 TRUSTEE

Michael J. Macco, Chapter 13 Standing Trustee and Trustee of the Bankruptcy
estate of Julia F. Soussis, submits this Memorandum of Law in opposition to the
Debtor’s Motion for Disgorgement of all fees paid to the Chapter 13 Trustee and related

relief (the “Motion”) dated August 11, 2020.

STATEMENT OF FACTS

This Proceeding was commenced by the Debtor filing a voluntary petition for
relief under Chapter 13 of the Bankruptcy Code on May 20, 2019 (the “Filing Date”).
Michael J. Macco, Esq. is a Chapter 13 Standing Trustee in this District and was
appointed Chapter 13 Trustee (the “Trustee”) of the Debtor’s estate. The case was
pending for 14 months, throughout which, the Debtor and Chase Mortgage Holdings
engaged in motion practice and hearings relating to Debtor’s objection to the proof of
claim filed by Chase. Ultimately this case was dismissed, at the Debtor’s request, by
order of this Court dated June 30, 2020. This case was the Debtor’s sixth (6) Chapter 13
proceeding to be pending before this court and, like the five cases to come before it, was

dismissed without having successfully confirmed a plan.
Case o-Ly-/so000-reg VOC4o Filed Us/0srcQO Entered O9/Os/2U0 Loizécin6

The Debtor’s proposed plan had provided for lump sum payments to the Trustee,
in addition to monthly plan payments, due to the fact that, pursuant to the claim filed by
Chase, the arrears on her mortgage totaled $453,783.76 (the claim was subsequently
amended to indicate a cure amount of $778,565.77). In total, the Debtor paid $362,100.00
to the Trustee in accordance with her proposed chapter 13 plan. Upon dismissal of this
proceeding, the Trustee returned all monies paid in, less the percentage fee outlined in 28
U.S.C. 586(e). Subsequent to the dismissal of this case, the Debtor brought the present
Motion and argues that due to the fact that her case was dismissed prior to confirmation
of a plan, the Trustee should not be entitled to the percentage fee contained in 28 U.S.C.

586(e).

BACKGROUND

In essence, the Chapter 13 Trustee program is funded through payments received
by chapter 13 standing trustees throughout this country. A Chapter 13 trustee’s fiscal year
runs from October 1 through September 30. On or about July first of every year the
Trustee submits an estimate of receipts and expenses for the following year. Thereafter,
the United States Trustee’s office sets a percentage fee for all cases based upon projected
receipts and expenses. This percentage fee fluctuates throughout the year and is adjusted
based upon those receipts and expenses. The percentage fee provides compensation to the
Trustee and covers the Trustee’s office and other necessary expenses outlined in a budget

which is approved by the United States Trustee’s office.
Case o-Ly-/so000-reg VOC4o Filed Us/0srcQO Entered O9/Os/2U0 Loizécin6

THE TRUSTEE IS ENTITLED TO HIS PERCENTAGE FEE FROM “ALL
PAYMENTS RECEIVED” PURSUANT TO 11 U.S.C. 586

Since its enactment, 28 U.S.C. 586 has provided the framework for compensation
of standing trustees and their offices. This statute was amended to its present form as part
of the Bankruptcy Judges, United States Trustees, and Family Farmer Bankruptcy Act of
1986, Pub. L. No. 99-554. See, Nardello v. Balboa (in re Nardello) 514 B.R. 105, 110

(D.N.J 2014). In its present form, Section 586 provides, in pertinent part:

28 U.S.C. §586

(e)(1) The Attorney General, after consultation with a United
States trustee that has appointed an individual under subsection (b)
of this section to serve as standing trustee in cases under chapter 12
or 13 of title 11, shall fix-

(A) a maximum annual compensation for such
individual consisting of-

(i) an amount not to exceed the highest
annual rate of basic pay in effect for
level V of the Executive Schedule; and

(ii) the cash value of employment benefits
comparable to the employment benefits
provided by the United States to
individuals who are employed by the
United States at the same rate of basic
pay to perform similar services during
the same period of time; and

(B) a percentage fee not to exceed-
(i) in the case of a debtor who is not a family
farmer, ten percent; or

based on such maximum annual compensation
and the actual, necessary expenses incurred by such
individual as standing trustee
Case o-Ly-/s000-reg VOC4o Filed Us/0scQO Entered 09/05/20 Loizécio6

(2) Such individual shall collect such percentage fee from
all payments received by such individual under plans in the cases
under chapter 12 or 13 of title 11 for which such individual
serves as standing trustee (emphasis added). Such individual shall
pay the United States trustee, and the United States trustee shall
deposit in the United States Trustee System Fund-

(A) any amount by which the actual compensation of
such individual exceeds 5 per centum upon all
payments received under plans in cases under
chapter 12 or 13 of title 11 for which such
individual serves as standing trustee; and

(B) any amount by which the percentage for all such
cases exceeds-

(i) such individual’s actual compensation
for such cases, as adjusted under
subparagraph (A) of paragraph (1);
plus

(ii) the actual, necessary expenses incurred
by such individual as standing trustee
in such cases. Subject to the approval
of the Attorney General, any or all of
the interest earned from the deposit of
payments under plans without regard
to the percentage limitation contained
on subparagraph (d)(1)(B) of this
section.

Prior to its amendment in 1986, the language of Section 586(e)(2) was different.
Prior to its amendment, section 586 (e)(2), provided “Such individual shall collect such
percentage fee from all payments under plans in the cases under chapter 13 of title 11 for
which such individual serves as standing trustee.” See, Nardello. The amendment to the
statute in 1986 made a significant change to how standing trustees collected the

percentage fee. It is clear that, since the amendment, standing chapter 13 trustees receive

their percentage fees upon receipts, on the front end, and not upon disbursements.
Case o-Ly-/s000-reg VOC4o Filed Us/0srcQO Entered 09/05/20 Loizécin6

“Importantly, the language of Section 586(e)(2) as amended directs the fee to be
collected from ‘all payments received by [the trustee] under plans’ as opposed to “all
payments under plans.” See Nardello at 110.

“Pub. L. 95-598, Title 11, sec. 224(a), 92 Stat. 2663. Sections
586(e)(1)(B) and_(e)(2) were amended to their present form as part of the
Bankruptcy Judges, U.S. Trustees, and Family Farmer Bankruptcy Act of
1986, Pub. L. No. 99-554. The most significant change is that under
subsection (e)(2), the fee is now to be collected from payments received
by the Trustee rather than from payments under the plan.”
In re Jackson, 321 B.R. 94 (Bankr. S.D.Ga. 2005), See also, In re Turner, 168 B.R. 882
(Bankr. W.D. Tex. 1994) (holding that “payments under a plan must include a component
for the trustee’s percentage fee, because the trustee is required to deduct this fee from
‘payments received.’”)

Thus, both the straight forward, clear language, and the intent behind the
amendment to section 586 was to allow standing chapter 13 trustees to be paid upon
receipts as opposed to being paid on disbursements, as it had previously.

Furthermore, the statute makes no distinction between cases that are confirmed
and not confirmed. Section 586 is noticeably devoid of any language conditioning the
collecting of the percentage fee upon confirmation of ‘plans.’ Instead, the statute clearly
states that the trustee “shall collect such percentage fee from all payments received by
such individual under plans in the cases for which such individual serves as standing
trustee.” 28 U.S.C. 586(e)(2)(emphasis added). It is clear that congress could have easily

qualified the term ‘plans’ with ‘confirmed’ to read ‘confirmed plans’ as they have done

in other sections of the code (see 11 U.S.C. 1307(c)(6) and (8)), but they did not.
Case o-Ly-/s000-reg VOC4o Filed Us/0srcQO Entered O9/O5/2U0 Loizécin6

“The plain language of Section 586, directs the standing trustee to collect a
percentage fee based on ‘all payments received’ by the trustee and this language makes
payment of the percentage fee mandatory. Such an interpretation is consistent with the
1986 amendments which directed that the fee be collected from ‘all payments received by
[the trustee] under plans’ as opposed to ‘all payments under plans’. To give effect to this
change, the Court must conclude that ‘all payments received’ is not synonymous with ‘all
payments under plans’ and includes payments received by the standing trustee for the
percentage fee.” Nardello v. Balboa (in re Nardello) 514 B.R. 105, 111 (D.N.J 2014).

Although Debtor’s argument is not completely clear, the cases that seemingly
support it, would render the change in statutory language meaningless. If it is held that
the trustee is not to be paid the percentage fee in dismissed cases, then there is no
discernable difference between being paid on disbursements and being paid on receipts. It
is clear that Congress has provided that the percentage fee should be paid on the front
end. Debtor’s reading completely ignores the unconditioned language of Section 586 and
furthermore, it completely disregards the amendment to the statute that clearly aimed to
change the way the percentage fee is paid. The only way to read section 586 and give
meaning to the amendment to the statute is to hold that standing chapter 13 trustees
receive the percentage fee based upon all payments received, regardless of whether the

case is confirmed or dismissed prior to confirmation.
Case o-Ly-/s000-reg VOC4o Filed Us/0scQO Entered 09/05/20 Loizécio6

A CAREFUL READING OF 11 U.S.C. 1326 DOES NOT CHANGE THE

ANALYSIS

Debtor seems to argue that the language of 11 U.S.C. 1326 alters the clear

language of 28 U.S.C. 586, however, the Trustee’s position that the percentage fee is

collected on all cases, is only one way to read the statues harmoniously. 11 U.S.C. 1326

provides:

Section 1326 payments

(a)(1) Unless the court orders otherwise, the debtor shall commence
making payments not later than 30 days after the date of the filing of the
plan or the order of relief, whichever is earlier in the amount-

(2) A payment made under paragraph (1)(A) shall be retained by the
trustee until confirmation or denial of confirmation. If a plan is confirmed,
the trustee shall distribute any such payment in accordance with the plan
as soon as practicable. If a plan is not confirmed, the trustee shall return
any such payments not previously paid and not yet due and owing to
creditors pursuant to paragraph (3) to the debtor, after deducting any
unpaid claim allowed under section 503(b).

(b) Before (emphasis added) or at the time of each payment to creditors
under the plan, there shall be paid-
(1) any unpaid claim of the kind specified in section 507(a)(2) of
this title;
(2) if a standing trustee appointed under 586(b) of title 28 is
serving in the case, the percentage fee fixed for such standing
trustee under section 586(e)(1)(B) of title 28; ...

Various courts have struggled with the seemingly conflicting language of 28

U.S.C. 586 and 11 U.S.C. 1326. However, as the District Court for the Central District of

New Jersey held in the Nardello case, there is only one reading that can give meaning to

all of the relevant sections at issue.
Case o-Ly-/s000-reg VOC4o Filed Us/0srcQO Entered 09/05/20 Loizécin6

“Section 1326(b) directs the percentage fee to be paid at or before the time of
‘each payment to creditors under the plan.’ As such, there is a clear distinction between
‘payments received’ by the trustee under plans in Section 586 and ‘payment to creditors
under the plan’ in Section 1326.” See, Nardello at 112 (further concluding that “Section
1326(b) addresses the trustee’s percentage fee and this subsection authorizes the payment
of such fee ‘[b]efore or at the time of each payment to creditors under the plan’ 11 U.S.C.
section 1326(b). In light of this language permitting the payment of the percentage fee

before payments to creditors, the Court is unpersuaded by the argument that Section

 

1326(b) only contemplates payment of the percentage fee where there is a confirmed
plan.”).

In fact, courts have recognized that the percentage fee “looks more like a ‘user’s
fee’ than anything else- and the user is the debtor” See, In re Turner, 168 B.R. 882, 887
(Bankr. W.D. Tex. 1994), and thus it should follow that the percentage fee should be paid
whether or not the case is confirmed especially in cases like the case at bar where the
Debtor availed herself of the protections that Chapter 13 provides and enjoyed the
resources of both the Court and the chapter 13 system for fourteen (14) months, without
confirming a plan.

The court, in Turner, recognized that “Congress has made a choice about how it
wishes to fund the national chapter 13 program. This Court is not at liberty to alter or
amend that choice. The apparent confusion amongst the various statutory phrases clears
up when we employ the frame of analysis used here. Different parts of the statute are
addressed to different concerns. We should not be too surprised that the language

employed in each part is slightly different, colored by the unique concerns addressed in
Case o-Ly-/s000-reg VOC4o Filed Us/0srcQO Entered 09/05/20 Loizécin6

each part. It would be a mistake to read more into the language choices than that —and an
even greater mistake to apply a hypertechnical, ‘plain meaning’ grammarian’s ruler that
ignores context.” See, In re Turner, 168 B.R. 882, 891 (Bankr. W.D. Tex. 1994).

The percentage fee is earned and gets paid on all cases. This is the only
harmonious reading of the statutes and the only reading that gives any credence the clear
language of section 586 and its history. Moreover, Debtor’s reading of the relevant
statutes leads to absurd results. Debtor’s reading, in essence, leads to the conclusion that
Congress made provisions in the statute for all other administrative expenses that can
possibly relate to a chapter 13 proceeding except for those of the administrator himself.
Furthermore, Debtor’s reading of the statute would have the inevitable result of having
the successful cases, where plans are confirmed and payments are being disbursed to
creditors, pay for the cases such as this Debtor’s cases where the Debtor has availed
herself of the protections of this Court on six occasions but never actually confirmed a
plan.

Moreover, if Debtor’s reading of the statute were correct, it would make a
standing trustee’s compliance with the second sentence of 28 U.S.C. 586(e)(2) virtually
impossible. It would be a virtual impossibility for a standing trustee to both have to return
money to a debtor in cases that are dismissed but also pay such money over to the United
States trustee to be places in the Unites States Trustee System Fund.

Finally, although not specifically argued by Debtor, the case law cited by the
Debtor focuses on the differences in language between 11 U.S.C. 1226 and 11 U.S.C.
1326, however this difference in language should not be surprising. The fact of the matter

is that Chapter 12 cases and Chapter 13 cases are vastly different both in how they are
Case o-Ly-/s000-reg VOC4o Filed Us/0srcQO Entered 09/05/20 Loizécin6

administered and how payments are made. It goes without saying that the statutes relating
to the administration of these two proceedings will differ. The first sentence of 11 U.S.C.
1126 provides that “payments and funds received by the [chapter 12] trustee shall be
retained” See U.S.C. 1226 (a), while 11 U.S.C. 1326 only relates to “payments.” Thus, it
is clear that these cases are funded differently and the statutes relating to them will also
differ.

Last, it is respectfully submitted that Debtor’s attorney’s argument that he should
be awarded attorneys’ fees under the Federal Tort Claims Act is abhorrent. First, the
Trustee is not an employee of the government as required by 28 U.S.C. 1346(b), see,
United States v. Crispo, 306 F.3d 71 (2d Cir. 2002). Furthermore, Debtor’s fail to
successfully argue that the Trustee committed a wrongful act. As discussed herein, the
Trustee followed the clear language of the relevant statutes and, as mentioned in Debtor’s
own moving papers, was in compliance with the Handbook for Chapter 13 Standing
Trustees promulgated by the United States Trustee. Thus, it is respectfully submitted that
the Debtor’s claim under the Federal Tort Claims Act must fail.

WHEREFORE, it is respectfully submitted thathe Debtor's Motion be denied in
4 f
“Ab fp ff

, / ff ‘ J 7

Peter Corey, Staff er

all respects.

' Michael J. Macco,
// Chapter 13 Standing Trustee
“2950 Express Drive South — Suite 109
Islandia, New York 11749
(631) 549-7900
